DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiners thank applicants for the productive interview. 
Applicant's arguments filed 4/7/22 have been fully considered but they are not persuasive.
With regards to Applicants argument about the amended claim 1. Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Car reference is relied on to show the elastic segment with indicators of different pressures relative to circumference with the pressure being shown once the one end is wrapped around the body and is attached to another part of the band (For example, Car Fig. 23 is reproduced below and annotated). The Han reference is relied upon as it shows alternative indicators to the written version presented in Car. Han uses aligned cuts/notches on either edge of a band as indicators as well as placing the notches nearer one end of the band. Thus Examiner finds applicants argument not persuasive, as Examiner maintains the claimed elements are rendered obvious. To the extent applicant is arguing they are not integral with the structure, they are cuts in the material thus they are in the material itself and integral with it, thus this isn’t persuasive. To the extent Applicants are arguing that the band in Han is not elastic Examiner finds applicants argument not persuasive. Applicants themselves in their spec (see next sentence) have stated the same material discussed in Han is elastic, thus cuts in the band would show cuts in an elastic band. Specifically, while the band 202 in Han is recited as “inelastic or low stretch” it is also recited as being nylon ([0041]) which is the same material applicants in the current application recite as being elastic (see claim 29 and [0070] including “the elastic segment 203, 303 of the headband 200, 300 can comprise nylon and/or spandex.”). 
Applicants appear to be arguing that amending Han would change its operation and the motivation is to amend Han, but Han is the secondary reference thus these arguments aren’t persuasive. If applicants meant to argue the reverse then to the extent applicants are arguing that including elements of Han in the device of Car would change the principle of operation Examiner would disagree, changing a written indicator to a pair of notches would provide the same principle of operation it would indicate how far one end of the band has encircled (and indicate the pressure relative to the circumference) the end of the band with the notches. Also Han does provide motivation to include indicators such as cuts/notches as the indicators as they show indicate an amount of pressure for when device is used with a sensor. 
Applicants remaining arguments rely on those discussed and are not persuasive for the same reasons.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 and 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 32 and 38 include a claim element which is a negative recitation, namely “band does not comprise any notches . . .”. Which does not have support in the original description. Per MPEP 2173.05(i) “The mere absence of a positive recitation is not basis for an exclusion”. For the above reasons claims 32 and 38 do not have sufficient written description and are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6-10, 28, 30-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (Todd Carpenter et al., US 6338723) hereinafter Car in view of Hannula (Don Hannula et al., US 20040221370) hereinafter Han.
Regarding claim 1, an interpretation of a band configured to apply a force to a physiological sensor on a portion of a user's body, the band comprising: 
an elastic segment (elastic band 61 Figs. 22-23, Col 11:31-41, Col 20:1-7 see also Col 3:13-41, Figs. 24-28) having a first end, a second end opposite the first end, a length extending between the first and second ends, a first edge extending along the length, and a second edge opposite the first edge and extending along the length (Figs. 22-23 see also Figs. 24-26; the band 61 has a first end and a second end, 62/63, with edges extending between them), wherein a first portion of the elastic segment is configured to be secured to a second portion of the elastic segment to form a closed loop (Figs. 22-23, Col 19:31-50 including “The position of the edge or other specified portion of the free end 63 of the band 61 (and thus the marking it reaches) is a measure of the stretch of the band 61 and thus the tension it experiences.” see also Figs. 24-28, Explanation of Engineering Principles Col 26:12-Col 27:51) configured to at least partially secure the physiological sensor to the portion of the user's body when in use (To the extent this is an intended use of the device Car is functionally capable of performing this element, as recited it is “. . . when in use”, under MPEP 2114(II) including "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); the prior art device is recited as a compression device thus when it is compressing ie applying pressure it is functionally capable performing the intended use); 
a tab connected to and extending outward from the first portion of the elastic segment (63/64 Figs. 22-23 the portion which is portion shaped differently and 72/73 Fig. 24 the portion to the right of the vertical lines see also Col 19:39-42, Col 20:1-7) and configured to secure to the second portion of the elastic segment to form said closed loop when in use (tab portion is located on Free end 63 which on the interior side includes hook material, 72/73 Fig. 24 the portion to the right of the vertical lines see also Col 19:39-42, Col 20:1-7; Examiner notes that while 64 is recited on the free end in the specification in the image it is not indicated as being on what is defined as the tab portion however this concept is also disclosed by Fig. 24 thus regardless of the interpretation of 64, Car anticipates the element); and 
a first indicator and a second indicator (figs. 22-23 and annotated versions including different pressures for each circumference see also Col 20:8-24, Figs. 24-26), each of the first and second indicators  formed along the first edge of the elastic segment (figs. 22-23 show difference pressures for elements of the same circumference (Figs. 22-23 show pressures for 11in circumference along the bottom edge and 9 in along the top edge; similar to the images in Figs. 24-26) see spacing between different pressures for the same circumference see also Col 20:8-24, Figs. 24-26), wherein the first and second indicators are spaced from one another and the first indicator is positioned closer to the first end of the elastic segment than the second indicator (figs. 22-23 see spacing between different pressures for the same circumference see also Col 20:8-24, Figs. 24-26; The lower pressure is closer to closer to the base end that a higher pressure for the same circumference), wherein each of the first and second indicators is positioned closer to the first end of the elastic segment than to the second end of the elastic segment (Figs. 22-23 and 24-25 both at least show two indicators for the same circumference closer to one end than the other see also Col 20:8-24, Figs. 24-26; furthermore, 23 and 25 both appear to show all of the indicators closer to one end than the other), and wherein a position of the second end of the elastic segment relative to the first and second indicators when said closed loop is formed provides an indication of said force applied by the elastic segment (Figs. 22-23, Col 19:31-50 including “The position of the edge or other specified portion of the free end 63 of the band 61 (and thus the marking it reaches) is a measure of the stretch of the band 61 and thus the tension it experiences.” see also Figs. 24-28, Explanation of Engineering Principles Col 26:12-Col 27:51) to said physiological sensor when in use (To the extent this is an intended use of the device Car is functionally capable of performing this element, as recited it is “. . . when in use”, under MPEP 2114(II) including "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); the prior art device is recited as a compression device thus when it is compressing ie applying pressure it is functionally capable performing the intended use). 


    PNG
    media_image1.png
    482
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    265
    767
    media_image2.png
    Greyscale

Annotated Figs. 22-24

An interpretation of Car may not explicitly disclose wherein the first and second indicators are notches; the notches integrally formed in the elastic segment and extending inward from the first edge of the elastic segment thereby forming a reduced cross- section in the elastic segment; wherein the indicators indicate an amount of force applied by the band to said physiological sensor when in use. 

Also if “configured to at least partially secure the physiological sensor to the portion of the user's body when in use” and “provides an indication of said force applied . . . to said physiological sensor when in use” is determined not to be an intended use; and/or if it is determined wherein the first and second indicators are positioned closer to the first end than to the second end is not shown by Car. Then in the alternative, an interpretation of Car may not explicitly disclose to at least partially secure the physiological sensor and indicate the amount of force to the sensors/portion of the user's body when in use; wherein the first and second indicators are positioned closer to the first end than to the second end. 

However, in the same field of endeavor (medical devices), Car in view of Han teaches a band configured to at least partially secure the physiological sensor and indicate the amount of force to the sensor/portion of the user's body when in use ([0027]-[0028], [0029] including “a visual indicator of the proper amount of tension required in the headband during placement around the head. The required tension is related to the pressure being applied by the sensor when it is attached with the patient.”); wherein the first and second indicators are notches (212 Fig. 10D’’, [0043] including “While the indicator 212 is shown as a notch, it can be a line, or any other suitable marker.” see also [0041]; Examiner notes that while 202 is recited as “substantially inelastic, or low stretch band 202” in [0041] it is recited as being the same material as applicants claim in the current invention being elastic see Applicants [0070] including “the headband 200, 300 can comprise nylon and/or spandex” and Claim 28 and from Han [0041] including “The inelastic or low stretch band 202 can be made of any type of low-stretch fabric, such as a Nylon, polyester or equivalent materials, including those described above.”); the notches integrally formed in the elastic segment and extending inward from the first edge of the elastic segment thereby forming a reduced cross- section in the elastic segment (212 Fig. 10D’’, [0043] see also [0041]); wherein the first and second indicators are positioned closer to the first end than to the second end (Figs. 10A, 10D’, 10D’’; As can be seen on 10D’’ the notches are near the end of the band 202 for a broader view of context for 202 see 10A).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indications based on cuts/notches as recited by Han as it provides a way to monitor the pressure of the band when holding a sensor ([0029], [0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension. Also, using notches instead of a graphic as an indicator is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Car recites indicators on a band to determine an various amounts of pressure relative to circumference and Han recites visual indicators such as notch, line or marking as variants of indicators which are predictable solutions for indicating with a reasonable expectation of success. 

Regarding claim 6, an interpretation of the Car in view of Han discloses an elastic belt with notches for the indicators as discussed above in claim 1 above. 
An interpretation of Car may not explicitly disclose wherein each of the first and second notches comprises a half-circle shape.
However, in the same field of endeavor (medical devices), Han teaches wherein the indicators comprise notches (212 Fig. 10D’’, [0043] including “While the indicator 212 is shown as a notch, it can be a line, or any other suitable marker.” see also [0041]; Examiner notes the discussion in claim 5 about the material); Han [0041] also teaches “While the indicator 212 is shown as a notch, it can be a line, or any other suitable marker.” 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indications based on cuts as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to use a half circle shape because Applicant has not disclosed that half circle provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected notches, and applicant' s invention, to perform equally well with either the notches taught by Han or the claimed half circles because both elements would perform the same function of indicating a position.

 Regarding claim 7, an interpretation of Car recites the above in claim 1 including indicators of the amount of stretch wherein a position of the second end of the elastic segment relative indicators when said closed loop is formed provides said indication of the stretch of the elastic segment (Figs. 22-23, Col 19:31-50 including “The position of the edge or other specified portion of the free end 63 of the band 61 (and thus the marking it reaches) is a measure of the stretch of the band 61 and thus the tension it experiences.” see also Figs. 24-28, Explanation of Engineering Principles Col 26:12-Col 27:51). 
An interpretation of Car may not explicitly disclose further comprising a third notch and a fourth notch, each of the third and fourth notches integrally formed in the elastic segment and extending inward from the second edge of the elastic segment, wherein the third and fourth notches are spaced apart from one another and the third notch is positioned closer to the first end than the fourth notch, wherein each of the third and fourth notches is positioned closer to the first end of the elastic segment than to the second end of the elastic segment, and wherein a position of the second end of the elastic segment relative to the first, second, third, and fourth notches when said closed loop is formed provides said indication of the stretch of the elastic segment.
However, in the same field of endeavor (medical devices), Han teaches further comprising a third notch and a fourth notch (212 Fig. 10D’’, [0043] see also [0041]; there are two notches on either edge, either the two on the bottom edge of 10D’’ or the two on the top edge in 10D’’ are indicators 1 and 2 with the ones on the opposite edge being 3 and 4, with 1 and 3 respectively being those closer to the end of band 202 shown), each of the third and fourth notches integrally formed in the elastic segment and extending inward from the second edge of the elastic segment (212 Fig. 10D’’, [0043] see also [0041], rejection of claim 1; As can be seen on 10D’’ the notches extend from an edge of the band toward plurality of notches on the opposite edge), wherein the third and fourth notches are spaced apart from one another (212 Fig. 10D’’, [0043] see also [0041]; the indicators along the same edge are spaced apart from each other) and the third notch is positioned closer to the first end than the fourth notch (Figs. 10A, 10D’’, [0043] see also [0041]; Notches 1 and 3 are respectively closer to the end of band 202 than 2 and 4), wherein each of the third and fourth notches is positioned closer to the first end of the elastic segment than to the second end of the elastic segment (Figs. 10A, 10D’’, [0043] see also [0041]; As can be seen on 10D’’ the notches are near the end of the band 202 for a broader view of context for 202 see 10A.), and wherein a position of the first, second, third, and fourth notches when said closed loop is formed provides said indication of the stretch of the elastic segment (212 Fig. 10D’’, [0043] see also [0041]; See also the discussion of Car above in claim 1. To the extent this is an intended use of the device the structural elements recited by the combination of Car in view of Han are structurally capable of performing the intended use).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indicators based on cuts/notches as recited by Han as it provides a way to monitor the pressure of the band when holding a sensor ([0029], [0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension. Also, using notches instead of a graphic as an indicator is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Car recites indicators on a band to determine an various amounts of pressure relative to circumference and Han recites visual indicators such as notch, line or marking as variants of indicators which are predictable solutions for indicating with a reasonable expectation of success. 

	 Regarding claim 8, an interpretation of the modified Car discloses above in claim 7.
An interpretation of Car may not explicitly disclose wherein the third notch is aligned with the first notch and the fourth notch is aligned with the second notch.
However, in the same field of endeavor (medical devices), Han teaches wherein the third notch is aligned with the first notch and the fourth notch is aligned with the second notch (212 Fig. 10D’’, [0043] see also [0041]; there are two notches on either edge, either the two on the bottom edge of 10D’’ or the two on the top edge in 10D’’ are indicators 1 and 2 with the ones on the opposite edge being 3 and 4, with 1 and 3 respectively being the same distance from the end  of the band 202 on opposite edges and closer to the end of band 202 than indicators 2 and 4 and indicators 2 and 4 are the same distance from the end of band 202 on opposite edges).

    PNG
    media_image3.png
    347
    318
    media_image3.png
    Greyscale

Annotated Fig. 10D’’

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include cuts/notches based on cuts as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.

Regarding claim 9, an interpretation of Car discloses an elastic band with tension indicating elements for compression. 
An interpretation of Car may not explicitly disclose wherein the band is a headband and the portion of the user's body is a forehead of the user.
However, in the same field of endeavor (medical devices), Han teaches wherein the band is a headband and the portion of the user's body is a forehead of the user ([0027]-[0028]). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic band with printed pressures of Car to include indications based on cuts as recited by Han as it provides a way to monitor the stretch/tension of the band when holding a sensor ([0029], [0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension/stretch.

Regarding claim 10, an interpretation of Car discloses the above in claim 1, an interpretation of Car may not explicitly disclose wherein the first and second indicators are spaced apart from one another by a spacing, and wherein the spacing is between 1% and 5% of the[[a]] length of the elastic segment.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the indicators between 1% and 5% of the band length because Applicant has not disclosed that spacing the indicators between 1% and 5% of the band length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the indicator spacing as recite/shown in Car, and applicant' s invention, to perform equally well with either the spacing taught by Car or the claimed spacing because both spacing’s would perform the same function of providing a distance between indicators which indicate an amount of tension provided equally well.
Therefore, it would have been prima facie obvious to modify Car to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Car.

Regarding claim 11, an interpretation of Car further discloses wherein the first and second indicators are spaced apart from one another by a spacing such that extension of the elastic segment by an amount equal to the spacing results in a tensioning force between 0.10 lbf to 0.30 lbf (Figs. 22-23, Col 11:31-41 see also Figs. 24-28; Per figs. 22/23 the pressure change between two indicators for the same distance is 10 mmHg, converting 10mmHg to lbf/sq inch = 0.19 which is within the recited pressure).

Regarding claim 12, an interpretation of Car further discloses wherein the first and second indicators are spaced apart from one another by a spacing such that extension of the elastic segment by an amount equal to the spacing results in a pressure between 5 mmHg (0.0967 psi) and 15 mmHg (0.290 psi) (Figs. 22-23, Col 11:31-41 see also Figs. 24-28; Per figs. 22/23 the pressure change between two indicators for the same distance is 10 mmHg).

 Regarding claim 28, an interpretation of Car further discloses wherein said elastic segment comprises a homogenous material composition along an entirety of said length (Figs. 22-23, Col 11:31-41 see also Figs. 24-28).

Regarding claim 30, an interpretation of Car discloses the above see claim 1. 
An interpretation of Car may not explicitly disclose wherein said elastic segment comprise a width, and wherein each of the first and second notches comprises a depth extending inward from said first edge that is less than or equal to 10% of said width of said elastic segment.
However, in the same field of endeavor (medical devices), Han teaches wherein said elastic segment comprise a width, and wherein each of the first and second notches comprises a depth extending inward from said first edge that is less than or equal to 10% of said width of said elastic segment (212 Fig. 10D’’, [0043] see also [0041]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indicators based on cuts as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.

 Regarding claim 31, an interpretation of Car discloses the above in claim 7 and further discloses the indicators are positioned on an elastic band between a middle of the length of the elastic segment and the first end of the elastic segment (Figs. 23, 25-26; The indicators appear to be between the end 62 (or 71) and the middle of the band on Fig. 23 (25-26)). 
An interpretation of Car may not explicitly disclose wherein all of the first, second, third, and fourth notches are positioned between a middle of the length of the elastic segment and the first end of the elastic segment.
However, in the same field of endeavor (medical devices), Han teaches wherein all of the first, second, third, and fourth notches are positioned between a middle of the length of the elastic segment and the first end of the elastic segment (Figs. 10A, 10D’’, [0043] see also [0041]; As can be seen on 10D’’ the notches are between a middle of the band and a first end of the band 202 as opposed to the other end of longitudinal length of the band for a broader view of context for 202 see 10A.). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indicators based on cuts/notches between the middle and first end of the band as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.

Regarding claim 32, an interpretation of Car further discloses the indicators are positioned on an elastic band between a middle of the length of the elastic segment and the first end of the elastic segment (Figs. 23, 25-26; The indicators appear to be between the end 62 (or 71) and the middle of the band on Fig. 23 (25-26)). 
An interpretation of Car may not explicitly disclose wherein the band does not comprise any notches that are positioned closer to the second end of the elastic segment than to the first end of the elastic segment.
However, in the same field of endeavor (medical devices), Han teaches wherein the band does not comprise any notches that are positioned closer to the second end of the elastic segment than to the first end of the elastic segment (Figs. 10A, 10D’’, [0043] see also [0041]; As can be seen on 10D’’ the notches are between a middle of the band and a first end of the band 202 as opposed to the other end of longitudinal length of the band for a broader view of context for 202 see 10A.). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indicators based on cuts/notches between the middle and first end of the band as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.

Regarding claim 33, an interpretation of Car discloses a band configured to apply a force to a physiological sensor on a portion of a user's body, the band comprising: 
an elastic segment (elastic band 61 Figs. 22-23, Col 11:31-41, Col 20:1-7 see also Col 3:13-41, Figs. 24-28) having a first end, a second end opposite the first end, a length extending between the first and second ends, a first edge extending along the length, and a second edge opposite the first edge and extending along the length (Figs. 22-23 see also Figs. 24-26; the band 61 has a first end and a second end, 62/63, with edges extending between them), wherein a first portion of the elastic segment is configured to be secured to a second portion of the elastic segment to form a closed loop (Figs. 22-23, Col 19:31-50 including “The position of the edge or other specified portion of the free end 63 of the band 61 (and thus the marking it reaches) is a measure of the stretch of the band 61 and thus the tension it experiences.” see also Figs. 24-28, Explanation of Engineering Principles Col 26:12-Col 27:51)  configured to at least partially secure the physiological sensor to the portion of the user's body when in use (To the extent this is an intended use of the device Car is functionally capable of performing this element, as recited it is “. . . when in use”, under MPEP 2114(II) including "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); the prior art device is recited as a compression device thus when it is compressing ie applying pressure it is functionally capable performing the intended use); 
a tab connected to and extending outward from the first portion of the elastic segment (63/64 Figs. 22-23 the portion which is portion shaped differently and 72/73 Fig. 24 the portion to the right of the vertical lines see also Col 19:39-42, Col 20:1-7) and configured to secure to the second portion of the elastic segment to form said closed loop when in use (tab portion is located on Free end 63 which on the interior side includes hook material, 72/73 Fig. 24 the portion to the right of the vertical lines see also Col 19:39-42, Col 20:1-7; Examiner notes that while 64 is recited on the free end in the specification in the image it is not indicated as being on what is defined as the tab portion however this concept is also disclosed by Fig. 24 thus regardless of the interpretation of 64, Car anticipates the element); 
a first plurality of indicators formed along the first edge of the elastic segment (figs. 22-23 and annotated versions including different pressures for each circumference see also Col 20:8-24, Figs. 24-26), wherein the first plurality of indicators are spaced apart from one another (figs. 22-23 see spacing between different pressures for the same circumference see also Col 20:8-24, Figs. 24-26), and wherein all of the first plurality of indicators are positioned closer to the first end of the elastic segment than to the second end of the elastic segment (Figs. 22-23 and 24-25 both at least show two indicators closer to one end than the other see also Col 20:8-24, Figs. 24-26; furthermore, 23 and 25 both appear to show all of the indicators closer to one end than the other).

An interpretation of Car may not explicitly disclose wherein the indicators are notches; a first plurality of notches integrally formed along the first edge of the elastic segment and extending inward from the first edge; a second plurality of notches integrally formed along the second edge of the elastic segment and extending inward from the second edge, wherein the second plurality of notches are spaced apart from one another, wherein all of the second plurality of notches are positioned closer to the first end of the elastic segment than to the second end of the elastic segment, and wherein each of the second plurality of notches is substantially aligned with one of the first plurality of notches; wherein a position of the second end of the elastic segment relative to substantially aligned respective pairs of the first and second plurality of notches when said closed loop is formed provides an indication of said force applied by the elastic segment to said physiological sensor when in use.

However, in the same field of endeavor (medical devices), Car in view of Han teaches wherein the indicators are notches (212 Fig. 10D’’, [0043] including “While the indicator 212 is shown as a notch, it can be a line, or any other suitable marker.” see also [0041]; Examiner notes that while 202 is recited as “substantially inelastic, or low stretch band 202” in [0041] it is recited as being the same material as applicants claim in the current invention being elastic see Applicants [0070] including “the headband 200, 300 can comprise nylon and/or spandex” and Claim 28 and from Han [0041] including “The inelastic or low stretch band 202 can be made of any type of low-stretch fabric, such as a Nylon, polyester or equivalent materials, including those described above.”); 
a first plurality of notches integrally formed along the first edge of the elastic segment and extending inward from the first edge (212 Fig. 10D’’, [0043] see also [0041]); wherein all of the first plurality of notches are positioned closer to the first end of the elastic segment than to the second end of the elastic segment (Figs. 10A, 10D’, 10D’’; As can be seen on 10D’’ the notches are near the end of the band 202 for a broader view of context for 202 see 10A); 
a second plurality of notches (212 Fig. 10D’’, [0043] see also [0041]; See annotated Fig. 10D’’ there are two notches on either edge, either the two on the bottom edge of 10D’’ or the two on the top edge in 10D’’ are notches 1 and 2 (first plurality) with the ones on the opposite edge being 3 and 4 (second plurality), with 1 and 3 respectively being those closer to the end of band 202 shown) integrally formed along the second edge of the elastic segment and extending inward from the second edge (212 Fig. 10D’’, [0043] see also [0041], rejection of claim 1; As can be seen on 10D’’ the notches extend from an edge of the band toward plurality of notches on the opposite edge), wherein the second plurality of notches are spaced apart from one another (212 Fig. 10D’’, [0043] see also [0041]; the indicators along the same edge are spaced apart from each other), wherein all of the second plurality of notches are positioned closer to the first end of the elastic segment than to the second end of the elastic segment (Figs. 10A, 10D’’, [0043] see also [0041]; As can be seen on 10D’’ the notches are near the end of the band 202 for a broader view of context for 202 see 10A.), and wherein each of the second plurality of notches is substantially aligned with one of the first plurality of notches (212 Fig. 10D’’, [0043] see also [0041]; notches 1 and 2 (first plurality) and notches on the opposite edge being 3 and 4 (second plurality), with 1 and 3 respectively being those which are aligned and closer to the end of band 202 shown); 
wherein a position of the second end of the elastic segment relative to substantially aligned respective pairs of the first and second plurality of notches when said closed loop is formed provides an indication of said force applied by the elastic segment to said physiological sensor when in use (212 Fig. 10D’’, [0043] see also [0041]; See also the discussion of Car above in the rejection of this claim. To the extent this is an intended use of the device the structural elements recited by the combination of Car in view of Han are structurally capable of performing the intended use).

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indicators based on cuts/notches as recited by Han as it provides a way to monitor the pressure of the band when holding a sensor ([0029], [0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension. Also, using notches instead of a graphic as an indicator is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; Car recites indicators on a band to determine various amounts of pressure relative to circumference and Han recites visual indicators such as notch, line or marking as variants of indicators which are predictable solutions for indicating with a reasonable expectation of success. 

Regarding claim 34, an interpretation of Car discloses the above in claim 33. An interpretation of Car may not explicitly disclose wherein the first plurality of notches are spaced apart from one another by a spacing and the second plurality of notches are spaced apart from one another by said spacing, and wherein said spacing is between 1% and 5% of the length of the elastic segment.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the indicators along each edge between 1% and 5% of the band length because Applicant has not disclosed that spacing the indicators between 1% and 5% of the band length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the indicator spacing as recite/shown in Car, and applicant' s invention, to perform equally well with either the spacing taught by Car or the claimed spacing because both spacing’s would perform the same function of providing a distance between indicators which indicate an amount of tension provided equally well.
Therefore, it would have been prima facie obvious to modify Car to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Car.


Regarding claim 35, an interpretation of Car further discloses wherein said elastic segment comprises a homogenous material composition along an entirety of said length (Figs. 22-23, Col 11:31-41 see also Figs. 24-28).

Regarding claim 36, an interpretation of Car discloses the above see claim 33. 
An interpretation of Car may not explicitly disclose wherein said elastic segment comprise a width, and wherein each of the first plurality of notches and each of the second plurality of notches comprises a depth that is less than or equal to 10% of said width of said elastic segment..
However, in the same field of endeavor (medical devices), Han teaches wherein said elastic segment comprise a width, and wherein each of the first and second plurality of notches comprise a   depth that is less than or equal to 10% of said width of said elastic segment (212 Fig. 10D’’, [0043] see also [0041]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indicators based on cuts as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.

Regarding claim 37, an interpretation of Car discloses the above in claim 33 and further discloses the indicators are positioned on an elastic band between a middle of the length of the elastic segment and the first end of the elastic segment (Figs. 23, 25-26; The indicators appear to be between the end 62 (or 71) and the middle of the band on Fig. 23 (25-26)). 
An interpretation of Car may not explicitly disclose wherein all of the first plurality of notches and all of the second plurality of notches are positioned between a middle of the length of the elastic segment and the first end of the elastic segment.
However, in the same field of endeavor (medical devices), Han teaches wherein all of the first plurality of notches and all of the second plurality of notches are positioned between a middle of the length of the elastic segment and the first end of the elastic segment (Figs. 10A, 10D’’, [0043] see also [0041]; As can be seen on 10D’’ the notches are between a middle of the band and a first end of the band 202 as opposed to the other end of longitudinal length of the band for a broader view of context for 202 see 10A.). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indicators based on cuts/notches between the middle and first end of the band as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.

Regarding claim 38, an interpretation of Car discloses the above in claim 33 and further discloses the indicators are positioned on an elastic band between a middle of the length of the elastic segment and the first end of the elastic segment (Figs. 23, 25-26; The indicators appear to be between the end 62 (or 71) and the middle of the band on Fig. 23 (25-26)). 
An interpretation of Car may not explicitly disclose wherein the band does not comprise any notches that are positioned closer to the second end of the elastic segment than to the first end of the elastic segment. 
However, in the same field of endeavor (medical devices), Han teaches wherein the band does not comprise any notches that are positioned closer to the second end of the elastic segment than to the first end of the elastic segment (Figs. 10A, 10D’’, [0043] see also [0041]; As can be seen on 10D’’ the notches are between a middle of the band and a first end of the band 202 as opposed to the other end of longitudinal length of the band for a broader view of context for 202 see 10A.). 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the elastic belt of Car with written pressures to include indicators based on cuts/notches between the middle and first end of the band as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.

 
 Regarding claim 39, an interpretation of Car discloses the above in claim 33 and further discloses 3 pressure indicators spaced apart for each circumference (Figs. 22-26, Col 19:39-42, Col 20:1-7). 
An interpretation of Car may not explicitly disclose each of the circumference indicators being a first plurality and second plurality of notches on either side of the elastic element. 
However, in the same field of endeavor (medical devices), Han teaches each of the circumference indicators being a pair of notches on either side of the elastic element (212 Fig. 10D’’, [0043] see also [0041]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the three indicators showing three difference pressures per circumference to include indicators based on cuts/notches as recited by Han as it provides a way to monitor the stretch of the band ([0043]). Furthermore, combining/substituting the written pressures on the elastic belt of Car with notches/cuts as recited by Han to indicate pressure would be merely combining prior art elements according to known methods to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results; the predictable result being an indication of the tension.

Claim Rejections - 35 USC § 103
Claim 29 is/are rejected under 35 U.S.C. 103 over Car in view of Han with evidentiary support from Nam (Nam Liong Global, Elastic Loop Tape, https://www.namliong.com.tw/en/product/elastic-loop.html, viewed on 12/18/21) or, in the alternative, under 35 U.S.C. 103 as obvious over Car in view of Han with evidentiary support from Han.
Regarding claim 29, an interpretation of Car further discloses wherein said homogenous composition comprises spandex and nylon (Figs. 22-23, Col 19:11-41 including “The band 61 preferably is made of an elastic loop material” see also Figs. 24-28; Examiner notes elastic loop tape as evidenced by Nam is made of “Nylon, Polyester and Spandex”).

Claim Rejections - 35 USC § 103
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Car in view of Han in further view of Eikman (Edward Eikman et al., US 20130304113) hereinafter Eik
Regarding claim 6, an interpretation of the Car in view of Eik discloses an elastic belt with a notches for the indicators as discussed above in claim 5 above. An interpretation of Car may not explicitly disclose wherein the first and second notches comprises a half-circle shape.
However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a half circle shape because Applicant has not disclosed that half circle provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected cuts/notches, and applicant' s invention, to perform equally well with either the notches taught by Car in view of Eik or the claimed half circles because both elements would perform the same function of indicating a position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2361506 to Chubb, see NF rejection dated 8/9/21; US 3613679 to Bijou see Abstract and Figs. 1-8; US 2542479 see Fig. 1 and 4; US 20180214080 see [0067], Fig. 3; US 5377360 see Figs. 1-6; US 20100206323 see Figs. 1A-1B; US 4499741 see Figs. 1-4; US 20040117891; US 20100206323 see [0013]. Several of the additional references recites providing bands with hook and loop fasteners (HAL) to position the band at different tensions based on how much overlap the ends of the band have. Also generally known in the prior art are bands/straps, one example belts, the notches provide a dual purpose in both being part of the attachment mechanism but also indicate how much tension is applied. While not currently applied, merely adding notches as is common with a bands/straps to the various bands with HAL would also be obvious to try and would provide a plurality of indicators on a band as claimed in claim 1; US 3819177 to Spiro recites indicators each inch on one end to determine how much the maximum pressure can be applied see 14 Fig. 2, Col 2:17-20, Examiner notes the Velcro section 13 could be interpreted as the tabs while band 11 represents the elastic band. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/               Primary Examiner, Art Unit 3792                                                                                                                                                                                         	10 May 2022